Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.gov.



               THE SUPREME COURT OF THE STATE OF ALASKA

KENDRE JONES,                                   )
                                                )   Supreme Court No. S-17977
                      Appellant,                )
                                                )   Superior Court No. 3AN-18-07745 CI
      v.                                        )
                                                )   OPINION
VIEANNA JONES,                                  )
                                                )   No. 7586 – March 4, 2022
                      Appellee.                 )
                                                )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Andrew Guidi, Judge.

              Appearances: Kendre A. Jones, pro se, Hephzibah, Georgia,
              Appellant. Roberta C. Erwin, Palmier ~ Erwin, LLC,
              Anchorage, for Appellee.

              Before: Winfree, Chief Justice, Maassen, and Borghesan,
              Justices. [Carney, Justice, not participating.]

              BORGHESAN, Justice.

I.    INTRODUCTION
              Federal law prohibits state courts from dividing military disability pay when
equitably dividing marital property upon divorce. In this case a divorcing couple’s
property settlement agreement required the husband to pay the wife $1,200 per month
from the non-disability portion of the husband’s military retirement. The agreement also
provided that if the husband took any action that reduced the wife’s share of this
payment, the husband would directly pay the wife so as to indemnify her against the
reduction. After the husband’s retirement was converted to disability pay and the wife
stopped receiving her monthly payment, she moved to enforce the settlement
agreement’s indemnity provision. The superior court initially concluded that the
indemnity provision was unenforceable because it violated federal law. But when the
wife then moved to set the settlement agreement aside, the court decided to enforce the
indemnity provision and ordered the former husband to make the monthly $1,200
payment and to pay arrears. We affirm, holding that federal law does not preclude
enforcing one spouse’s promise to pay another a sum of money each month even if the
source of the money is military disability pay.
II.   FACTS AND PROCEEDINGS
      A.     Facts
             Vieanna and Kendre A. Jones were married in October 1993 and separated
in June 2018. After working with a mediator, Vieanna and Kendre reached an agreement
to divide their property. They then filed for divorce in July 2018. Vieanna filed
proposed orders reflecting the parties’ mediated agreement in superior court. One of
these orders set forth the terms for dividing Kendre’s military retirement pay. It stated
that Vieanna was awarded “$1,200.00 per month from the non-disability portion [of Mr.]
Jones’[s] military retirement monthly benefit.” It then defined “military retirement” as
including “all amounts of retired pay HUSBAND actually or constructively waives or
forfeits in any manner and for any reason or purpose, including but not limited to any
post-divorce waiver made in order to qualify for Veterans Administration benefits . . . .
It also includes any sum taken by Husband in addition to or in lieu of retirement
benefits.” Paragraph 12 of the order contained an indemnification provision:
             If HUSBAND takes any action that prevents, decreases, or
             limits the collection by WIFE of the sums to be paid

                                           -2-                                     7586
             hereunder (by application for or award of disability
             compensation, combination of benefits with any other retired
             pay, waiver for any reason, including as a result of other
             federal service, or in any other way), he shall make payments
             to WIFE directly in an amount sufficient to neutralize, as to
             WIFE, the effects of the action taken by HUSBAND.
             HUSBAND shall indemnify WIFE as to any sums paid to
             HUSBAND that this court order provides are to be paid to
             WIFE so she will not suffer a reduction in her share of the
             retired pay as a result of any of his post-divorce actions.
After a hearing at which the superior court received testimony from the parties, the court
signed all the proposed orders and granted the parties’ divorce.
       B.     Proceedings
              1.     Motion to enforce
              Almost a year later Vieanna filed a motion to enforce the property
settlement and related orders. She claimed that she had stopped receiving her monthly
share of Kendre’s retirement because Kendre was now receiving 100% veterans’
disability pay in lieu of retirement pay.
              The court held a hearing on Vieanna’s motion in July 2019. Vieanna
testified that since the divorce she had been receiving $1,200 a month, but that the
payments stopped in June 2019. Kendre presented evidence that in May 2019 he began
receiving 100% disability benefits instead of retirement benefits. He testified that he had
not “tr[ied] to change anything so that Ms. Jones wouldn’t get money.” Rather, he had
been determined unemployable after a physical exam.
              The superior court entered what it first described as “preliminary thoughts”
and then ultimately described as a “partial ruling” on the record. The court invoked our




                                            -3-                                      7586
decision in Guerrero v. Guerrero,1 which recognized that federal law prevents a state
court from awarding military disability pay to the non-military spouse as part of a
property division incident to divorce. We also ruled in Guerrero that when a property
settlement agreement awards the non-military spouse a share of military retirement pay
and then the military spouse elects to receive disability pay in lieu of retirement pay —
cutting off the non-military spouse’s ability to receive the payments provided for in the
settlement agreement — “extraordinary circumstances” may exist to set aside the
agreement under Alaska Civil Rule 60(b).2 In light of this decision, the superior court
reasoned that federal law precluded it from enforcing Vieanna’s right to the $1,200 per
month provided for in the settlement agreement because the money would be coming
from Kendre’s disability benefits.
             But the court noted that if Vieanna had entered the settlement on the
assumption that she would receive $1,200 a month, she “may be entitled to a re­
evaluation and a re-jiggering, if you will, of the overall settlement that [she] entered
into.” Accordingly the court said that it would treat Vieanna’s motion “as a request for
Rule 60(b) relief, and a reconfiguration of the original property settlement.” Vieanna
responded by telling the court that she would attempt to work out an agreement with
Kendre. The court suggested that Vieanna confer with Kendre’s attorney and “if you’re
not able to work something out, you file a motion . . . setting forth how you think the
property settlement should be re-done.”
             3.     Motion for Rule 60(b) relief
             In August 2020 Vieanna moved to set aside the property settlement
agreement under Rule 60(b). She claimed that “extraordinary circumstances” were


      1
             362 P.3d 432, 440-41 (Alaska 2015).
      2
             Id. at 444 (discussing Rule 60(b)).

                                           -4­                                     7586
present sufficient to justify relief because the fundamental underlying assumption of the
dissolution agreement had been destroyed. Kendre opposed the motion, presenting
evidence that after Vieanna’s motion to enforce had been denied in July 2019, she had
filed a similar pleading in Tennessee, which had been dismissed. He argued that
Vieanna’s motion was barred by the law of the case and res judicata; that Rule 60(b)
relief was inappropriate because too much time had expired since the parties’ divorce;
and that he could not afford to pay the $15,600 in accumulated back payments that
Vieanna claimed he owed her.
             The superior court ruled that it was unnecessary to set aside the settlement
agreement under Rule 60(b) because the agreement could be enforced:
             The terms of the parties’ agreement contemplate[] the
             eventuality that has transpired (i.e., the elimination of
             [Kendre]’s non-disability retirement) and requires him to
             indemnify [Vieanna]. Therefore, the issue is not one of 60(b)
             relief but rather of enforcement. The undisputed facts
             establish [Vieanna]’s right to indemnity in the amount of
             $1200/mo. from [Kendre].
The court denied Kendre’s subsequent motion for reconsideration and then issued its
judgment requiring Kendre to pay Vieanna $1,200 per month going forward and to pay
her $16,800 in arrears, with interest accruing. Kendre appeals.
III.   STANDARD OF REVIEW
             “We construe property settlement agreements in divorce actions in
accordance with basic principles of contract law”; “[q]uestions of contract interpretation
are reviewed de novo.”3 “We review de novo whether the trial court applied the correct
legal rule,” including whether a court order concerning payment of federal benefits is



       3
             Id. at 437 (quoting Glover v. Ranney, 314 P.3d 535, 539 (Alaska 2013),
overruled on other grounds by Howell v. Howell, 137 S. Ct. 1400 (2017)).

                                           -5-                                      7586
consistent with federal law.4 We review the superior court’s decision to apply the law
of the case doctrine for abuse of discretion.5
IV.    DISCUSSION
       A.     The Superior Court Correctly Interpreted And Applied The
              Indemnity Clause In The Parties’ Property Settlement Agreement.
              Kendre argues that the superior court improperly interpreted the indemnity
provision of the parties’ agreement, which requires him to “make payments to [Vieanna]
directly in an amount sufficient to neutralize . . . the effects of” any action by Kendre that
“prevents, decreases, or limits the collection by [Vieanna] of the sums to be paid
hereunder (by application for or award of disability compensation . . . ).” Kendre claims
that paragraph 12 applies only if he “takes any action” to reduce the sums owed to
Vieanna and that he did not do so; rather, “the government independently determined
that Kendre was 100% disabled and unable to work and the government awarded him
disability pay.” Kendre also argues that the language of the indemnity provision is
ambiguous, so it should be construed against Vieanna because “[s]he, presumably with
the assistance of an attorney, on her own letterhead, presented the court with the
proposed [o]rder,” while Kendre “was pro se and did not prepare any of the settlement
paperwork.” We reject these arguments.
              First, the meaning of the indemnity provision is not ambiguous. It
expressly provides for indemnification in the event that Kendre’s retirement benefits are
affected by his receipt of disability pay. Paragraph 12 of the court order incident to the
final settlement agreement begins: “If HUSBAND takes any action that prevents,
decreases, or limits the collection by WIFE of the sums to be paid hereunder (by


       4
              Glover, 314 P.3d at 539.
       5
              Hallam v. Holland Am. Line, Inc., 180 P.3d 955, 958 (Alaska 2008).

                                             -6-                                        7586
application for or award of disability compensation, combination of benefits with any
other retired pay, waiver for any reason, including as a result of other federal service, or
in any other way) . . . .” The order thus defines “takes any action” to include receiving
an “award of disability compensation.” Under this clear language, Kendre’s receipt of
an “award of disability compensation” triggers his duty to indemnify Vieanna to the
extent her $1,200 monthly payment is reduced.
              Second, Kendre’s argument that he did not “take any action” to trigger the
indemnity provision is not persuasive. He testified that his retirement pay had been
converted to disability pay after he had been found unemployable following a doctor’s
appointment. Attending a doctor’s appointment at which one’s disability rating is
assessed is taking action; the government does not change a veteran’s disability rating
without input about the veteran’s health status. So putting aside the fact that the
agreement’s terms define “takes any action” to include receiving an award of disability
pay, Kendre’s visiting a doctor and having his disability assessed counts as taking action
that led to the reduction of Vieanna’s payments.
              The purpose of the indemnification provision in Kendre and Vieanna’s
agreement is to protect Vieanna’s right to receive the benefits that were bargained for.
The total conversion of Kendre’s retirement benefits to disability benefits is precisely the
type of situation the provision was designed to protect against.
       B.     The Superior Court Did Not Err By Ruling The Indemnity Clause Is
              Enforceable Under Federal Law.
              Kendre argues that enforcing the indemnity provision violates federal law.
He claims that after he was found 100% disabled, the superior court required him “to
continue to pay the exact same amount, $1,200 per month, directly from his only source
of income, i.e. his disability pay.” Kendre argues that “[t]his dollar for dollar”
replacement of retirement pay with disability pay is prohibited by federal law.

                                            -7-                                       7586
              Although military retirement pay is considered marital property that may
be divided between the spouses upon divorce, in Mansell v. Mansell the United States
Supreme Court held that state courts may not divide veterans’ disability benefits.6
Because a military retiree “may receive [VA] disability benefits only to the extent that
he waives a corresponding amount of his military retirement pay,”7 a veteran’s decision
to waive retirement pay and receive disability benefits instead creates problems for the
division of marital property. In Clauson v. Clauson we held that it would be
“unacceptable” for a court to “simply shift an amount of property equivalent to the
waived retirement pay from the military spouse’s side of the ledger to the other spouse’s
side” to balance the military spouse’s receipt of disability benefits.8 “Disability benefits
should not, in either form or substance, be treated as marital property subject to division
upon the dissolution of marriage.”9 Yet courts need not “completely ignore the economic
consequences of a military retiree’s decision to waive retirement pay in order to collect




       6
              Mansell v. Mansell, 490 U.S. 581, 594-95 (1989) (holding that dividing
military disability benefits violates the Uniformed Services Former Spouses’ Protection
Act (USFSPA)).
       7
            2 MARK E. SULLIVAN, THE MILITARY DIVORCE HANDBOOK: A PRACTICAL
GUIDE TO REPRESENTING MILITARY PERSONNEL AND THEIR FAMILIES 670 (3d ed. 2019)
(quoting Mansell, 490 U.S. at 583).
       8
              Clauson v. Clauson, 831 P.2d 1257, 1264 (Alaska 1992).
       9
              Id.

                                            -8-                                       7586
disability pay.”10 The superior court may consider the economic consequences of this
decision in deciding upon an equitable division of the marital property that remains.11
              Both the U.S. Supreme Court and our court have also addressed the
problem of enforcing the parties’ obligations to one another if the military retiree elects
to waive retirement pay that has already been divided in divorce, thereby reducing
benefits that the other spouse was entitled to receive under the property division order.
In Young v. Lowery we held that “the trial court may expressly order [the service
member] not to reduce his disposable retired pay and require [him] to indemnify [the
former spouse] for any amounts by which her payments are reduced below the amount
set” in the qualified order.12 However, in Howell v. Howell the U.S. Supreme Court
rejected this approach.13 After a veteran had elected to receive disability pay in lieu of
retirement, the Arizona Supreme Court upheld a trial court’s decision to order the veteran
to “reimburse” his former spouse for the amount her share of his retirement pay had been
reduced.14 The U.S. Supreme Court reversed, stating that courts may not avoid Mansell’s
holding “by describing the family court order as an order requiring [the veteran spouse]




       10
             Guerrero v. Guerrero, 362 P.3d 432, 440 (Alaska 2015) (quoting Clauson,
831 P.2d at 1262).
       11
              Id.
       12
             221 P.3d 1006, 1012 (Alaska 2009), abrogated by Howell v. Howell, 137
S. Ct. 1400 (2017), as recognized in Gross v. Wilson, 424 P.3d 390, 400-01 (Alaska
2018).
       13
              137 S. Ct. at 1405-06.
       14
              Id. at 1405.

                                           -9-                                       7586
to ‘reimburse’ or to ‘indemnify’ [the other spouse], rather than an order that divides
property” because “[t]he difference is semantic and nothing more.”15
             Although Howell makes clear that state courts cannot simply order a
military spouse who elects disability pay to reimburse or indemnify the other on a dollar
for dollar basis, Howell does not preclude one spouse from agreeing to indemnify the
other as part of a negotiated property settlement. Nor does Howell preclude courts from
enforcing such an agreement. In Gross v. Wilson we held that courts may enforce a
negotiated settlement agreement in which a military spouse promised to pay another a
share of the military spouse’s disability benefits.16 When the military spouse stopped
making the payments, arguing that they were improper under federal law, the superior
court ordered the payments to continue, and we affirmed.17 We concluded:
             Under Howell a state court may not circumvent Mansell by
             ordering a service member to “indemnify” a former spouse
             for retirement benefits waived to receive disability pay. But
             Howell does not hold that a state court cannot enforce a
             property division by ordering a service member who
             unilaterally stops making payments the service member was
             legally obligated to make to resume those payments and pay
             arrearages.[18]




      15
             Id. at 1406.
      16
             424 P.3d at 401.
      17
             Id. at 394.
      18
             Id. at 401.

                                          -10-                                     7586
A treatise on military divorces concurs, observing that “[i]t’s one thing to argue about
a judge’s power to require . . . a duty to indemnify,” but “another matter entirely to
require a litigant to perform what he has promised in a contract.”19
              Only the latter is at issue here. The superior court did not divide Kendre’s
disability pay. It merely required him to keep the terms of his promise: to indemnify
Vieanna should he take any action that caused her to receive less than $1,200 per month
from his military retirement pay. An indemnity provision like the one in Kendre and
Vieanna’s negotiated property settlement agreement is a bargained-for term that “take[s]
account of the contingency that some military retirement pay might be waived,” which
is a proper consideration in arriving at an overall division of marital property.20 Neither
federal law nor our own precludes the superior court from enforcing this contract term.
       C.     The Superior Court’s Order Granting Vieanna Relief Did Not Violate
              The Law Of The Case Doctrine.
              Kendre claims that the law of the case doctrine precluded the superior court
from enforcing the indemnity provision in 2020 because it had already denied Vieanna’s
motion to enforce a year earlier. But the superior court did not abuse its discretion when
it decided to grant Vieanna relief.
              The law of the case doctrine “limits redetermination of rulings made earlier
in the same lawsuit.”21 It applies both to issues that have been “adjudicated in a previous

       19
              SULLIVAN, supra note 7, at 691 (explaining that Howell decision “magnifies
the importance of using an indemnification provision in the property settlement” for
parties negotiating division of marital property).
       20
               See Howell, 137 S. Ct. at 1406 (“[A] family court, when it first determines
the value of a family’s assets, remains free to take account of the contingency that some
military retirement pay might be waived . . . .”).
       21
              Robert A. v. Tatiana D., 474 P.3d 651, 654-55 (Alaska 2020) (original
                                                                      (continued...)

                                           -11-                                      7586
appeal in the same case” and to “issues that have been fully litigated in the superior court
and as to which no timely appeal has been made.”22 The doctrine is “ ‘not an absolute
rule of law’ but rather ‘a matter of sound judicial policy’ ”23 providing that “issues
previously adjudicated can only be reconsidered where there exist exceptional
circumstances presenting a clear error constituting a manifest injustice.”24
              Kendre is correct that the superior court essentially granted Vieanna’s
motion to enforce over a year after denying this same relief. Its October 2020 order
denied Vieanna’s Rule 60(b) motion because “the issue is not one of 60(b) relief but
rather of enforcement.” The court interpreted the parties’ agreement as requiring Kendre
to indemnify Vieanna for her monthly payments and ordered that Kendre indemnify
Vieanna “in the amount of $1200/mo. ”— exactly the relief Vieanna sought in her initial
motion to enforce in 2019.
              To begin, it is not clear that the law of the case doctrine applies here. The
superior court described its comments on the record both as “preliminary thoughts” and
then as a “partial ruling” denying the motion to enforce, which was “without prejudice
to [Vieanna’s] re-filing . . . another motion.” On one hand, we have held that “[a]
judgment of dismissal without prejudice is considered a final judgment for purposes of

       21
             (...continued)
emphasis removed) (quoting Rekhi v. Wildwood Indus., Inc., 61 F.3d 1313, 1317 (7th
Cir. 1995)).
       22
              Id. (quoting Barber v. State, Dep’t of Corr., 393 P.3d 412, 419 (Alaska
2017)).
       23
              Id. (quoting Hallam v. Holland Am. Line, Inc., 180 P.3d 955, 958 (Alaska
2008)).
       24
            State, Com. Fisheries Entry Comm’n v. Carlson, 270 P.3d 755, 760 (Alaska
2012) (quoting State, Com. Fisheries Entry Comm’n v. Carlson, 65 P.3d 851, 859
(Alaska 2003)).

                                           -12-                                       7586
appeal.”25 On the other hand, a fair reading of the decision indicates the superior court’s
expectation that the parties would file something further for its consideration, so the
decision might be better characterized as tentative. It therefore is questionable whether
the issue of enforcing the settlement agreement was “fully litigated in the superior
court”26 and entitled to the presumption of finality that the law of the case doctrine
embodies.
              But even assuming the doctrine applies, it was not an abuse of discretion
to revisit the issue of enforcement because doing so was necessary to correct “a clear
error constituting a manifest injustice.”27 The superior court’s initial ruling on Vieanna’s
motion to enforce in 2019 briefly acknowledged the indemnity provision in the parties’
settlement agreement, but assumed without analysis that it did not apply. In 2020 the
court recognized that the indemnity provision “contemplates the eventuality that has
transpired (i.e., the elimination of [Kendre]’s non-disability retirement)” — in other
words, the provision was designed for this situation exactly — and gave effect to it so
that Vieanna would not be deprived of a valuable asset that was a core element of the
parties’ bargain. In fact, by enforcing the indemnity provision, the court obviated the
need to consider setting aside the property settlement entirely due to negation of its




       25
            Farrell ex rel Farrell v. Dome Labs., a Div. of Miles Labs., Inc., 650 P.2d
380, 383 (Alaska 1982).
       26
              Robert A., 474 P.3d at 655.
       27
              Carlson, 270 P.3d at 760 (quoting Carlson, 65 P.3d at 859).

                                            -13-                                      7586
underlying assumptions.28 It was appropriate not to apply the law of the case doctrine
here.
        D.   It Was Not Unconscionable To Enforce The Indemnity Clause.
             Kendre argues that it would be unconscionable to enforce the terms of the
settlement documents against him. We disagree.
             Kendre first argues that the settlement agreement was unconscionable when
it was signed because of his disability. He points to the fact that he “has suffered from
a 90% disability rating since 2014,” and argues that “the complexity of the language” in
the settlement documents indicates that Vieanna “had an attorney assisting her in drafting
the documents.” He asks only for paragraph 12 of the agreement to be set aside,
claiming that he “arguably did not understand the implications of the provision that
Vieanna drafted . . . which addressed disability payments.”
             We described our approach to unconscionability in Askinuk Corp. v. Lower
Yukon School District:
             A contract or a contractual term is “not unconscionable
             merely because the parties to it are unequal in bargaining
             position, nor even because the inequality results in an
             allocation of risks to the weaker party.” But . . .
             unconscionability may exist if the circumstances indicate a
             “vast disparity of bargaining power coupled with terms
             unreasonably favorable to the stronger party.”[29]


        28
              Cf. Guerrero v. Guerrero, 362 P.3d 432, 445 (Alaska 2015) (reasoning that
setting aside property settlement agreement pursuant to Civil Rule 60(b)(6) may be
warranted when military spouse’s election of disability pay eliminates non-military
spouse’s share of retirement pay promised in property settlement agreement because
“fundamental underlying assumption” of the agreement was destroyed).
        29
             214 P.3d 259, 268 (Alaska 2009) (first quoting Vockner v. Erickson, 712
P.2d 379, 382 (Alaska 1986); and then quoting OK Lumber Co. v. Alaska R.R., 123 P.3d
                                                                       (continued...)

                                          -14-                                      7586
Kendre fails to show either a vast disparity of bargaining power or terms unreasonably
favorable to Vieanna.
             The indemnification provision protecting Vieanna’s interest in the $1,200
payments is not unreasonably favorable to her. It merely protects the division of assets
that the parties agreed on from the risk that Kendre’s circumstances might change and
result in his receiving disability pay in lieu of retirement. Although Kendre emphasizes
his modest financial circumstances, he does not claim that he is now receiving less
money from disability benefits than he previously received from military retirement
benefits.
             Nor does the record support Kendre’s argument that because the agreement
is sophisticated, Vieanna must have prepared it with a lawyer while Kendre went
unprotected. The parties reached their property settlement through mediation, and each
party initialed a provision confirming that they had the opportunity to consult with an
attorney. Vieanna also testified at the August 2018 hearing that the mediator had helped
prepare the parties’ final divorce settlement agreement for them.
             Kendre’s disability is not grounds for a finding of unconscionability.
Kendre maintains on appeal that he “arguably did not understand the implications of the
[indemnity] provision.” But there is no evidence in the record to conclude that Kendre
did not understand the parties’ property division. At the August 2018 hearing on the
settlement agreement, Kendre answered “yes” when the court asked him if he was “clear­
headed today, able to think.” Although the record indicates that Kendre was disabled in
2018 as a result of a severe head injury, and the superior court noted at the July 2019
hearing that Kendre may not have “full capacity,” the effect of Kendre’s disability on his


       29
            (...continued)
1076, 1081 n.17 (Alaska 2005)).

                                          -15-                                      7586
ability to comprehend the settlement was never litigated before the superior court. For
that reason there is no factual record for us to conclude that his disability renders
enforcement of the parties’ settlement agreement unconscionable. To challenge the
enforceability of the settlement agreement due to lack of capacity, Kendre would have
had to seek relief from the court on that basis.30
              Kendre next argues that the property settlement has become unconscionable
due to changed circumstances because he is “now 100% disabled” and “cannot afford
to pay Vieanna ongoing payments of $1,200 per month in addition to judgment for
$16,800.” But enforcing a contractual provision that was designed for precisely this
change in circumstances — Kendre receiving 100% disability pay in lieu of retirement
pay — is not unconscionable.31
       E.     Kendre Waived His Laches Argument By Failing To Raise It In The
              Superior Court.
              Kendre argues that Vieanna’s Rule 60(b) motion was barred by the
equitable doctrine of laches. He claims that after the superior court told Vieanna that she


       30
             See Alaska R. Civ. P. 60(b)(6) (allowing court to set aside judgment “for
any other reason”). It is worth noting that if Kendre proved that he lacked capacity to
enter into the property settlement agreement, the entire agreement would be
unenforceable — not just the agreement’s indemnity provision.
       31
              Kendre asserts that the covenant of good faith and fair dealing bars
enforcement of the indemnity provision. The covenant, which is included in every
contract, concerns parties’ duty not to act in a way “which will injure the right of the
other to receive the benefits of the agreement,” Guin v. Ha, 591 P.2d 1281, 1291 (Alaska
1979), and is intended to require the parties “to do everything that the contract
presupposes will be done in order to accomplish the purpose of the contract,” Arizona
v. Tohono O’odham Nation, 818 F.3d 549, 562 (9th Cir. 2016) (quoting Sessions, Inc.
v. Morton, 491 F.2d 854, 857 (9th Cir. 1974)). Kendre’s arguments concern
enforcement of the contract terms themselves, not anything Vieanna has done to deprive
him of the benefit of the contract. The covenant does not apply to this case.

                                           -16-                                      7586
could move for the court to reassess the property division, “she filed a lawsuit in
Tennessee asking for the same relief she asked for in Alaska” and ultimately “waited
over a year to file her Civil Rule 60(b) motion in Alaska.” After the court’s ruling on
Vieanna’s motion to enforce, Kendre stopped paying Vieanna $1,200 a month in reliance
on the ruling. He implies that were it not for Vieanna’s delay, he would not now be
faced with an order to pay arrears of $16,800.
              But Kendre failed to argue laches to the superior court when opposing
Vieanna’s Rule 60(b) motion or when seeking reconsideration. “A party may not raise
an issue for the first time on appeal.”32 Because Kendre did not raise his laches argument
to the superior court, the superior court made no findings on this point, and there is no
ruling for us to review. The laches argument is therefore waived.


       F.     The Superior Court Did Not Rely On An Unpled Legal Theory.
              Kendre argues that the superior court relied on the indemnity provision of
the parties’ settlement agreement without giving the parties an opportunity to present
argument about it. He claims that when the court denied Vieanna’s Rule 60(b) motion,
it “inserted . . . a ruling on an [unpled] legal theory . . . without giving notice that the new
theory would be used and without affording either party an opportunity to present any
evidence and arguments relevant to it.” Kendre argues that this lack of notice “caused
[him] prejudice.”



       32
               Brandon v. Corr. Corp. of Am., 28 P.3d 269, 280 (Alaska 2001); see also
B.B. v. D.D., 18 P.3d 1210, 1214 (Alaska 2001) (“Matters not made issues or tried before
the [superior] court will not be considered on appeal.”). Kendre also failed to include
laches in his statement of points on appeal; we ordinarily decline to “consider issues that
are not included in the appellant’s statement of points on appeal.” Mullen v.
Christiansen, 642 P.2d 1345, 1350 (Alaska 1982).

                                             -17-                                         7586
             We have held that superior courts should avoid deciding cases on an unpled
theory and that, when they do so, they should provide appropriate notice to the parties.33
But the superior court in this case did not rely on an unpled legal theory. In fact,
Vieanna originally moved to enforce the settlement agreement, and it was only after the
superior court suggested that the agreement was unenforceable that Vieanna moved for
relief under Rule 60(b). And although Vieanna then filed a motion seeking relief under
Rule 60(b), it was clear from the content of her motion that she was seeking to enforce
the indemnity provision in the settlement agreement:
             The parties’ settlement agreement stated that the $1,200
             could not be modifiable by either party. . . . It clearly states
             that if Mr. Jones takes any action to decrease or waive his
             retirement pay, . . . he would still owe [Vieanna] the same
             amount. It specifically states that Mr. Jones will indemnify
             Ms. Jones against reduction of her monthly payment. This
             was an integral part of the parties’ agreement.
Vieanna went on to “ask[] the court to enforce the parties’ settlement agreement and
order [Kendre] to resume paying the $1,200 that the parties agreed he would pay.”
Kendre was on notice that Vieanna sought to enforce this aspect of the agreement, so it
was incumbent on him to raise any arguments against that provision when opposing
Vieanna’s motion. In fact, Kendre did raise a number of arguments — including the law
of the case doctrine and arguments based on Mansell — and fails to explain how he was




      33
              State v. First Nat’l Bank of Anchorage, 660 P.2d 406, 423 (Alaska 1982)
(holding court has authority to decide case on unpled legal theory only “when the new
theory applies to the transaction in issue, is related to the theories presented by the
parties, and is necessary for a proper and just disposition of the case” but court must
“take steps to eliminate the prejudice by giving notice that the new theory will be used
and affording an opportunity to the parties to present evidence and arguments relevant
to it”).

                                          -18-                                      7586
prejudiced by the court’s ruling on the argument presented in Vieanna’s motion. We see
no abuse of discretion in the superior court’s ruling.
V.    CONCLUSION
             We AFFIRM the superior court’s order.




                                          -19-                                   7586